Citation Nr: 1613818	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-16 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus.

2.  Entitlement to service connection for residuals of lipomas affecting the arms, neck, and abdomen claimed as secondary to service connected diabetes mellitus and/or as a result of exposure to herbicides.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran's appeal was previously remanded by the Board in May 2013.  

The Board notes that the Veteran's appeal previously included the issue of service connection for tinnitus, which was granted by the RO in a September 2013 rating decision.  Therefore, that issue has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record clearly reflects that this case was erroneously forwarded to the Board prior to completion of all action at the Appeals Management Center.  See, e.g., Deferred Rating Decision dated in September 2013.  There has been no readjudication of the remaining claims on appeal.  38 C.F.R. § 19.37(a) (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Complete action on remaining issues on appeal.  See, e.g., Deferred Rating Decision dated in September 2013.  

2.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



